Citation Nr: 0426190	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to specially adapted housing assistance or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision that denied, in pertinent 
part, entitlement to specially adapted housing assistance or 
a special home adaptation grant.  In September 2003, a Travel 
Board hearing was conducted at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran is claiming entitlement to specially adapted 
housing or special home adaptation grant.  Applicable 
regulations provide that specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible. 38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once. 38 U.S.C.A. § 2101(b)(1); 38 C.F.R. § 
3.809a.

In this case, service connection is in effect for right 
below-the-knee amputation, rated 40 percent disabling; 
peripheral vascular disease of the left leg, rated 20 percent 
disabling; peripheral neuropathy of the left leg, rated 10 
percent disabling; amputation of the left great toe, rated 10 
percent disabling; vascular and tension-type migraine 
headaches, rated 30 percent disabling; diabetes mellitus, 
rated 20 percent disabling; exophthalmos of the right eye, 
rated 10 percent disabling; bilateral cataracts, rated 10 
percent disabling; bronchitis with asthma, rated 10 percent 
disabling; and osteoma frontal sinuses and left vocal cord 
polyp, both rated noncompensable (0 percent).

The Board notes that service connection for amputation of the 
left great toe was granted during the course of this appeal.  
The medical evidence of record following this procedure fails 
to provide sufficient detail from which to properly 
adjudicate the veteran's claims herein.  At the September 
2003 Travel Board hearing, the veteran testified that he 
primarily ambulates with the assistance of a wheelchair or 
crutches.  He also indicated that he is receiving ongoing 
treatment for his service-connected disabilities from 
multiple VA facilities.  These additional medical treatment 
records should be obtained, and the veteran should be 
scheduled for the appropriate VA examination.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for his service-connected 
disorders since January 2000.  The RO 
should then obtain copies of the 
identified medical records.  

At his hearing in September 2003, the 
veteran testified that he was receiving 
ongoing treatment at the Brooke Army 
Medical Center, the Arthur Byrd Center, 
the Audie L. Murphy Medical Center, and 
the Frank Tejada Outpatient Clinic.  To 
the extent possible, the RO should 
attempt to obtain these treatment records 
regardless of the veteran's response.

2. The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his current 
service-connected disabilities.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran experiences loss, or 
loss of use, of both lower extremities, 
due to service-connected disabilities, 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or whether it is at least as 
likely as not that the veteran 
experiences loss or loss of use of one 
lower extremity together with residuals 
of organic disease or injury, due to 
service-connected disabilities, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair, or whether it is 
at least as likely as not that the 
veteran experiences loss or loss of use 
of one lower extremity together with the 
loss or loss of use of one upper 
extremity, due to service-connected 
disabilities, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
"Preclude locomotion" means the 
necessity for regular and constant use of 
a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although 
occasional locomotion by other methods 
may be possible.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran has loss of use of both 
hands due to service-connected 
disability.

3.  The veteran should be afforded an eye 
examination to determine his current 
visual acuity.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran has 5/200 visual acuity or less 
or whether it is as least at likely as 
not that he has blindness in both eyes, 
having only light perception. The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.

4.  Thereafter, it should be ensured that 
there has been compliance with the notice 
and duty to assist provisions with 
respect to the claim for entitlement to 
specially adapted housing assistance or a 
special home adaptation grant, after 
which the evidence should be reviewed, 
and a determination on the issue on 
appeal entered.  If the decision remains 
adverse, the appellant and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




